05/20/2019
                  IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                                           May 14, 2019

                    JOSIAH MANUAL DAVIS v. AKIRA HAYES

                    Appeal from the Circuit Court for Franklin County
                        No. 2018-CV-171 Justin C. Angel, Judge

                          ___________________________________

                              No. M2019-00243-COA-R3-CV
                          ___________________________________


The father has filed a notice of appeal from a final judgment entered on January 7, 2019.
Because the father did not file his notice of appeal within thirty days after entry of the
judgment as required by Tenn. R. App. P. 4(a), we dismiss the appeal.

                 Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

FRANK G. CLEMENT, JR., P.J., M.S., RICHARD H. DINKINS, AND W. NEAL MCBRAYER, JJ.

Josiah Manual Davis, Murfreesboro, Tennessee, pro se.

Amber L. Seymour, Nashville, Tennessee, for the appellee, Child Support Services of
Tennessee.

Gregory M. O'Neal, Winchester, Tennessee, for the appellee, Akira Hayes.

Sandra I. Schefcik, Estill Springs, Tennessee, Guardian Ad Litem.


                                 MEMORANDUM OPINION1

       This appeal arises out of a dispute between the parents of a six year old boy over
their parenting plan and the child’s name. The trial court entered its final judgment
denying the father’s request for a name change and adopting a new parenting plan on
January 7, 2019. Under Tenn. R. App. P. 4(a), the father was required to file a notice of
1
  Under the rules of this Court, memorandum opinions may not be published, “cited[,] or relied on for any
reason in any unrelated case.” Tenn. Ct. App. R. 10.
appeal with the clerk of this court on or before February 6, 2019, thirty days after entry of
the judgment. The father did not file his notice of appeal until February 7, 2019, thirty-
one days after entry of the judgment.

       The record on appeal was filed with the clerk of this court on April 25, 2019.
After reviewing the record, the court determined that the father’s notice of appeal was
untimely and ordered the father to show cause why his appeal should not be dismissed.
On April 30, 2019, the father filed a “Statement Regarding Name Change” arguing the
merits of his appeal. However, the statement does not address the timeliness of the
appeal or otherwise respond to the court’s show cause order. The father has not filed a
response to the show cause order.

        The thirty day time limit for filing a notice of appeal is mandatory and
jurisdictional. Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004); Binkley v. Medling, 117
S.W.3d 252, 255 (Tenn. 2003). This court can neither waive nor extend the time period.
Tenn. R. App. P. 2 and 21(b); Flautt & Mann v. Council of City of Memphis, 285 S.W.3d
856, 869 (Tenn. Ct. App. 2008); Jefferson v. Pneumo Serv. Corp. 699 S.W.2d 181, 184
(Tenn. Ct. App. 1985). The failure to file a timely notice of appeal deprives this court of
jurisdiction to hear the matter. Flautt & Mann v. Council of City of Memphis, 285 S.W.3d
at 869.

       The appeal is hereby dismissed for failure to file a timely notice of appeal. The
case is remanded to the trial court for further proceedings consistent with this opinion.
The costs are taxed to the father for which execution may issue.



                                          PER CURIAM




                                             2